        Case 1:20-cv-00632-AWI-SAB Document 32 Filed 12/17/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                  EASTERN DISTRICT OF CALIFORNIA

8
9    KYLE J. KUBES,                                   )   Case No.: 1:20-cv-00632-AWI-SAB (PC)
                                                      )
10                    Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANTS’ MOTION
11            v.                                          TO EXTEND THE TIME TO FILE A RESPONSE
                                                      )   TO PLAINTIFF’S FIRST AMENDED
                                                      )   COMPLAINT
12   CALIFORNIA CORRECTIONAL
                                                      )
     INSTITUTION,
13                                                    )   (ECF No. 31)
                                                      )
                      Defendant.                      )
14
                                                      )
15                                                    )

16            Plaintiff Kyle J. Kubes is proceeding pro se and in forma pauperis in this civil rights action

17   pursuant to 42 U.S.C. § 1983.

18            Currently before the Court is Defendants’ motion to extend the time to file a response to

19   Plaintiff’s first amended complaint, filed December 16, 2020.

20            Good cause having been presented, it is HEREBY ORDERED that the time for Defendants to

21   file a response to Plaintiff’s first amended complaint is extended to February 16, 2021.

22
23   IT IS SO ORDERED.

24   Dated:        December 17, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
